Order entered November 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01278-CR

                       MIGUEL ALBERTO GUTIERREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 27,326

                                            ORDER
        The reporter’s record in this case contains a volume containing an “Exhibit Index,” but

none of the exhibits offered or admitted at trial are included in the record.    Consequently, we

ORDER the court reporter to file, within ten days of the date of this order, the exhibits offered or

admitted at trial.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     PRESIDING JUSTICE